Name: COMMISSION REGULATION (EC) No 700/96 of 17 April 1996 determining the extent to which applications lodged in April 1996 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Europe;  international trade
 Date Published: nan

 18 . 4. 96 EN Official Journal of the European Communities No L 97/33 COMMISSION REGULATION (EC) No 700/96 of 17 April 1996 determining the extent to which applications lodged in April 1996 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 April to 30 June 1996 shall be accepted, per country of origin, up to the percentages indicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as amended by Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 April to 30 June 1996, Article 2 This Regulation shall enter into force on 19 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1996 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 163, 14. 7. 1995, p. 5. (2) OJ No L 307, 20 . 12. 1995, p. 10 . A N N E X Co un try R ep ub lic of Es to ni a Re pu bl ic of La tv ia Re pu bl ic of Li th ua ni a C N co de s 04 02 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 90 C he es es 0 4 0 2 10 19 0 4 0 2 21 19 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 04 06 10 04 06 90 21 0 4 0 6 90 23 04 02 29 99 0 4 0 2 10 19 04 02 21 19 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 04 06 10 80 04 06 30 31 04 06 30 39 04 06 90 01 0 4 0 2 29 99 in % 57 ,1 6, 5 10 0 ,  30 ,8 10 0,  10 0,  94 ,6  7, 5 5, 5 10 0,  10 0,   No L 97/34 1 EN I Official Journal of the European Communities 18 . 4 . 96